United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David Jennings, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0322
Issued: July 8, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 26, 2019 appellant, through counsel, filed a timely appeal from a
November 1, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish more than 28 percent
binaural hearing loss, for which he previously received a schedule award.
FACTUAL HISTORY
On October 10, 2018 appellant, then a 59-year-old quality assurance specialist, filed an
occupational disease claim (Form CA-2) alleging that he suffered hearing loss in both ears due to
factors of his federal employment. He noted that he first became aware of his condition and first
realized it was caused or aggravated by his federal employment on February 1, 2017. Appellant
did not stop work.
On January 10, 2019 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and copy of the medical record to Dr. Jeffrey Powell, Board-certified in otolaryngology,
for a second opinion evaluation to determine the nature and extent of his employment-related
conditions.
In his February 14, 2019 medical report, Dr. Powell reviewed the SOAF, history of injury
and the medical evidence of record. He noted mild-to-moderately severe neurosensory hearing
loss from 500 Hertz (Hz) down to 8,000 Hz and recorded appellant’s speech threshold at 40
decibels (dBs) in each ear, a speech discrimination score of 100 percent in the right ear and 96
percent in the left ear and a sensation level of 40 dBs in each ear. Dr. Powell reviewed appellant’s
audiometric testing results and, using the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment,3 (A.M.A., Guides), found at 500, 1,000, 2,000
and 3,000 Hz losses of 30, 35, 55 and 60 dBs on the right, respectively; and 35, 40, 45 and 55 on
the left, respectively. He diagnosed bilateral neurosensory hearing loss with tinnitus secondary to
this hearing loss. Dr. Powell found: 32 percent monaural hearing loss in the right ear, allowing 2
percent for tinnitus; 30.125 percent monaural hearing loss in the left ear, allowing 2 percent for
tinnitus; and 30.44 percent binaural hearing loss. He opined that appellant’s hearing loss was due
to noise exposure in his federal employment and recommended an annual ear, nose, throat, and
audiometric evaluation, bilateral hearing aids and the use of hearing protection devices around any
and all types of loud noise exposure.
By decision dated February 28, 2019, OWCP accepted appellant’s occupational disease
claim for noise effects on the inner ear and tinnitus, unspecified ear.
On March 19, 2019 OWCP referred the medical record and SOAF to Dr. Charles Pettit, a
Board-certified otolaryngologist serving as a district medical adviser (DMA), to determine the
extent of appellant’s hearing loss and permanent impairment due to his employment-related noise
exposure.

3

A.M.A., Guides (6th ed. 2009).

2

In his June 5, 2019 report,4 Dr. Pettit reviewed Dr. Powell’s February 14, 2019 report and
found that it contained a mathematical error. He applied the audiometric data to OWCP’s standard
for evaluation hearing loss under the sixth edition of the A.M.A., Guides and determined that
appellant sustained a right monaural loss of 30 percent, a left monaural loss of 26.625 percent and
binaural hearing loss of 25.52, increased to 27.52 for tinnitus. Dr. Pettit averaged appellant’s right
ear hearing levels of 30, 35, 55, and 60 dBs at 500, 1,000, 2,000, and 3,000 Hz, respectively, which
totaled 45. After subtracting out a 25 dB fence, he multiplied the remaining 20 balance by 1.5 to
calculate 30 percent right ear monaural hearing loss. Dr. Pettit then averaged appellant’s left ear
hearing levels of 35, 40, 45, and 55 dBs at 500, 1,000, 2,000, and 3,000 Hz, respectively, and
totaled 42.75. After subtracting out a 25 dB fence, he multiplied the remaining 17.75 balance by
1.5 to calculate 26.625 left ear monaural hearing loss. Dr. Pettit then calculated 28 percent binaural
hearing loss by multiplying the left ear loss of 26.625 percent by five, adding the 30 percent right
ear loss, and dividing this sum by six to get 25.52. He added 2 percent for tinnitus and rounded
the sum of 27.52 to 28 percent. Dr. Pettit agreed with Dr. Powell’s recommendations for hearing
conservation and hearing aids.
On July 11, 2019 appellant filed a claim for a schedule award (Form CA-7).
By decision dated November 1, 2019, OWCP granted appellant a schedule award for 28
percent binaural hearing loss. It found he had reached MMI on February 14, 2019. The period of
the award was for 56 weeks to run during the period February 14, 2019 to March 11, 2020.
LEGAL PRECEDENT
The schedule award provisions of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The sixth edition of the
A.M.A., Guides7 has been adopted by OWCP for evaluating schedule losses and the Board has

4
The Board notes that Dr. Pettit previously submitted a March 28, 2019 report in which he explained that he
received no medical records or SOAF with which to conduct an examination. OWCP later provided him with an
April 17, 2019 clarification request with the missing information.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Supra note 3.

3

concurred in such adoption.8 As of May 1, 2009, the sixth edition of the A.M.A., Guides is used
to calculate schedule awards.9
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000, and 3,000 Hz, the losses at each
frequency are added up and averaged.10 Then, the fence of 25 dBs is deducted because, as the
A.M.A., Guides points out, losses below 25 dBs result in no impairment in the ability to hear
everyday speech under everyday conditions.11 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss.12 The binaural loss of hearing is
determined by calculating the loss in each ear using the formula for monaural loss, the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss.13 The Board has concurred in OWCP’s adoption of this
standard for evaluating hearing loss.14
Regarding tinnitus, the A.M.A., Guides provides that tinnitus is not a disease, but rather a
symptom that may be the result of disease or injury.15 If tinnitus interferes with activities of daily
living, including sleep, reading, and other tasks requiring concentration, up to five percent may be
added to a measurable binaural hearing impairment.16
ANALYSIS
The Board finds that the evidence of record establishes that appellant has 30 percent
binaural hearing loss.
OWCP accepted appellant’s occupational disease claim for noise effects on the inner ear
and tinnitus, unspecified ear, due to noise exposure at work and granted him a schedule award for
28 percent binaural hearing loss based on the June 15, 2019 report of its DMA, Dr. Pettit.
In his report Dr. Pettit reviewed the record, including Dr. Powell’s February 14, 2019
second opinion report, and provided an impairment evaluation. He applied the audiometric data
8

V.M., Docket No. 18-1800 (issued April 23, 2019); see J.W., Docket No. 17-1339 (issued August 21, 2018).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2
and Exhibit 1 (January 2010).
10

A.M.A., Guides 250.

11

Id.; C.D., Docket No. 18-0251 (issued August 1, 2018).

12

Id.

13

Id.

14

V.M., supra note 8.

15

See A.M.A., Guides 249.

16

Id.

4

to OWCP’s standard for evaluation hearing loss under the sixth edition of the A.M.A., Guides17
and determined that appellant sustained a right monaural loss of 30 percent, a left monaural loss
of 26.625 percent and binaural hearing loss of 27.52, rounded to 28 percent. Dr. Pettit noted that
Dr. Powell’s report was thorough with all salient points covered adequately and agreed with his
recommendations for hearing conservation and hearing aids, but indicated that their calculations
differed slightly as there appeared to be a mathematical error in Dr. Powell’s report.
The Board finds that the DMA’s calculation of appellant’s hearing loss was in error.
Specifically, the Board finds that while Dr. Pettit’s calculation of 30 percent monaural hearing loss
for appellant’s right ear was correct, he erred in the calculation of appellant’s left ear monaural
hearing loss as he incorrectly arrived at an average of 42.75 instead of 43.75 when averaging
appellant’s left ear audiogram readings of 35, 40, 45, and 55 dBs at 500, 1,000, 2,000, and 3,000
Hz, respectively. Consequently, the remainder of his calculations were incorrect.18
In his February 14, 2019 report, Dr. Powell reviewed appellant’s audiometric test and
found at 500, 1,000, 2,000, and 3,000 Hz losses of 30, 35, 55 and 60 dBs on the right, respectively;
and 35, 40, 45 and 55 on the left, respectively. He added the losses of the right ear to arrive at 180
and averaged the total to get 45.19 After subtracting out a 25 dB fence, Dr. Powell multiplied the
remaining 20 balance by 1.5 to calculate 30 percent. He added two percent for tinnitus to calculate
32 percent right ear monaural hearing loss. For the left ear, Dr. Powell added appellant’s losses to
arrive at 175 and averaged the total to get 43.75.20 After subtracting out a 25 dB fence, he
multiplied the remaining 18.75 by 1.5 to calculate 28.125 percent. Dr. Powell then added 2 percent
for tinnitus to calculate 30.125 percent left ear monaural hearing loss. To calculate appellant’s
binaural hearing loss, he multiplied the left ear loss percent by five, adding the 32 percent right ear
loss, and dividing the sum by six, which totaled 30.44, rounding down to 30 percent binaural
hearing loss.21
The Board finds that Dr. Powell properly applied the standards of the A.M.A., Guides in
evaluating appellant’s hearing loss and his opinion is sufficiently well rationalized and based upon
a proper factual and medical background. Dr. Powell correctly averaged appellant’s left ear
hearing loss at 43.75. He then correctly arrived at binaural hearing loss of 28.125, rather than the
26.625 incorrectly recorded by Dr. Pettit. After adding the two percent for tinnitus and rounding
down, Dr. Powell properly arrived at a total binaural hearing loss impairment rating of 30 percent.22

17

Supra note 3.

18

Using Dr. Pettit’s calculations, the average of appellant’s bilateral hearing loss is 27.19. Also, he incorrectly
recorded 131.25 instead of 133.125 when he multiplied the left ear score of 26.625 by 5.
19

Supra note 13.

20

Id.

21

The policy of OWCP is to round the calculated percentage of impairment to the nearest whole number. Results
should be rounded for figures less than .5 and up for .5 and over. See V.M., supra note 8; J.H., Docket No. 08-2432
(issued June 15, 2009); Robert E. Cullison, 55 ECAB 570 (2004).
22

See Federal (FECA) Procedure Manual, supra note 9 at Chapter 2.808.5 (March 2017).

5

As he correctly calculated that appellant had 30 percent binaural hearing loss, the Board
finds that appellant is entitled to an additional award of two percent. Accordingly, the
November 1, 2019 schedule award shall be modified to reflect entitlement to an additional two
percent permanent impairment, for a total binaural hearing loss of 30 percent. Upon return of the
case file OWCP shall pay appellant an additional two percent impairment.
CONCLUSION
The Board finds that appellant has established that he has 30 percent binaural hearing loss.
OWCP previously awarded 28 percent permanent impairment, and therefore, appellant is entitled
to an additional schedule award for two percent permanent impairment for his binaural hearing
loss.
ORDER
IT IS HEREBY ORDERED THAT the November 1, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: July 8, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

